Citation Nr: 0940178	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C, and, 
if so, whether that claim should be granted.

2.  Entitlement to a compensable rating for viral hepatitis.

3.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to viral hepatitis and 
hepatitis C.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2006 and November 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the Veteran's claims for a 
compensable rating for residuals of viral hepatitis and 
service connection for a psychiatric disability (major 
depressive disorder, not otherwise specified, claimed as 
secondary to viral hepatitis), and declined to reopen the 
Veteran's previously denied claim for service connection for 
hepatitis C.  In June 2008, the Board remanded the claims for 
additional development.

As a preliminary matter, the Board observes that the Veteran 
is currently unemployed and in receipt of Social Security 
disability benefits due to bipolar disorder.  Although the 
Veteran is not currently service connected for any 
psychiatric disability, in light of the actions taken below, 
the Board interprets the aforementioned clinical evidence as 
raising an implicit claim of entitlement to a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU).  As that claim has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.

The issues of a compensable rating for viral hepatitis and 
service connection for a psychiatric disability are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  A March 2004 RO rating decision denied service connection 
for hepatitis C.  The Veteran did not file a timely appeal of 
that decision.

2.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for hepatitis C 
is new, and is also material because it raises a reasonable 
possibility of substantiating that claim.

3.  The evidence of record is at least in equipoise as to 
whether the Veteran's hepatitis C is related to the non-A, 
non-B viral hepatitis with which he was diagnosed in service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the Veteran's 
claim for service connection for hepatitis C is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for hepatitis C.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156 (2009).

3.  Service connection for hepatitis C is warranted.  
38 U.S.C.A. §§ 1131, 1112, 1133, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's claim for service connection for hepatitis C 
was previously denied in a March 2004 rating decision.  In a 
November 2006 rating decision, the RO declined to reopen the 
previously denied claim.  While the RO determined that new 
and material evidence had not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received to reopen the claim for service connection 
for hepatitis C because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In a March 2004 rating decision, the RO denied the Veteran's 
claim for service connection for hepatitis C.  The Veteran 
did not file a timely appeal of that rating action.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the March 2004 decision became 
final because the Veteran did not file a timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before the RO at the time of March 2004 rating 
decision included service medical records showing that, in 
January and February 1981, the Veteran was hospitalized and 
diagnosed with viral hepatitis.  Additionally, his February 
1981 in-service hospitalization discharge report expressly 
noted that his "hepatitis studies were negative for both 
hepatitis A and B."  Subsequent service medical records 
dated in March and May 1981 showed that the Veteran again 
tested negative for the hepatitis A virus.  On examination 
prior to his separation from service in November 1981, he was 
noted to have a history of viral hepatitis, but no current 
symptoms were found.

Additional evidence before the March 2004 RO adjudicators 
included a July 1982 VA examination in which the Veteran was 
found to have "minimal residuals" of viral hepatitis.  
Other evidence consisted of VA medical records dated from 
June to September 1994, showing a diagnostic impression of 
"possible hepatitis C," a December 1994 VA liver 
examination indicating that the Veteran had tested negative 
for hepatitis A and B and positive for hepatitis, and a 
December 1994 diagnostic report noting a "clinical history 
of hepatitis C in 1981."  Those VA medical records and VA 
examination and diagnostic reports were submitted in 
connection with a separate claim for a compensable rating for 
viral hepatitis, which the RO denied in a June 1995 rating 
decision.

Also of record at the time of March 2004 rating action were 
more recent VA treatment records, dated in January and 
February 2004, reflecting treatment for hepatitis C, as well 
as a report of a January 2004 VA liver examination in which 
the Veteran reported a history of hepatitis A in service and 
tested negative for hepatitis A and B and positive for 
hepatitis C.  Based on the results of that examination, the 
January 2004 VA examiner concluded that the Veteran's 
hepatitis C was "most likely related" to the viral 
hepatitis he contracted in service.  

In the March 2004 decision, the RO expressly acknowledged the 
January 2004 VA examiner's opinion relating his currently 
diagnosed hepatitis C to his in-service viral hepatitis.  
Nevertheless, the RO determined that, because that opinion 
was not supported by a rationale, it was insufficient to 
establish service connection.  Additionally, the RO concluded 
that the "viral hepatitis" shown in service was hepatitis A 
and that service connection for hepatitis C was not warranted 
based on the evidence then of record.  Significantly, 
however, no mention was made of the 1994 VA treatment records 
and VA diagnostic report, reflecting a clinical history of 
hepatitis C since 1981, which the Veteran had submitted in 
support of his previous claim for an increased rating for 
viral hepatitis.

In his application to reopen his service connection claim for 
hepatitis C, the Veteran has resubmitted copies of the 
February 1981 in-service hospitalization report, showing a 
diagnosis of viral hepatitis based on elevated liver enzyme 
levels and contemporaneous findings of negative hepatitis A 
and hepatitis B serology, as well as the March and May 1981 
negative test results for hepatitis A.  He has also submitted 
VA and Social Security Administration (SSA) records, not 
previously of record, which show current treatment for 
hepatitis C and an absence of intravenous drug use and other 
risk factors for that disease.  Additional new evidence 
includes a report of a May 2006 VA liver examination 
reflecting that the Veteran currently has hepatitis C and 
that neither his service nor his post-service medical records 
show any history of hepatitis A or B.  Finally, the Veteran 
has provided written statements that essentially refute his 
own prior assertion of in-service hepatitis A.  Those newly 
submitted statements indicate that he has never been 
diagnosed with hepatitis A or B and that the "viral 
hepatitis" with which he was diagnosed in service was 
actually a manifestation of hepatitis C that preceded the 
development of serological testing for that disease.

The Board observes that the Veteran's February 1981 in-
service hospitalization report and his March and May 1981 
negative test results for hepatitis A were previously of 
record and thus do not constitute new evidence.  
Nevertheless, the Board finds that the newly received VA and 
SSA  medical records and the May 2006 VA liver examination 
report, which collectively show current treatment for 
hepatitis C, a lack of hepatitis A or B serology, and an 
absence of post-service hepatitis C risk factors, are both 
new and material.  That clinical evidence tends to 
corroborate the Veteran's written statements that his 
currently diagnosed hepatitis C is etiologically related to 
the viral hepatitis with which he was diagnosed in service.  
Moreover, that new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303.  Furthermore, that new 
evidence is presumed credible for the purpose of determining 
whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for hepatitis C relates to a previously 
unestablished fact:  competent evidence tending to show that 
the Veteran's currently hepatitis C is etiologically related 
to the viral hepatitis diagnosed in service.  Therefore, the 
Board finds that new evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for 
hepatitis C considered reopened, and the Board must now 
consider whether service connection is warranted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Service connection for certain 
chronic diseases will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's 
hepatitis C, however, is not a disease subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Parenthetically, the Board notes that risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

The Veteran contends that his currently diagnosed hepatitis C 
had its onset in service.  Although he acknowledges that he 
was not formally diagnosed with the disease until 1994, he 
nevertheless maintains that it is etiologically related to 
the viral hepatitis with which he was diagnosed in 1981, 
while on active duty.  

Service medical records are negative for any complaints or 
clinical findings of liver problems on entry.  Those records 
reveal that in January 1981, the Veteran was hospitalized for 
complaints of nausea, vomiting, decreased appetite, and 
malaise.  During his hospitalization, he underwent laboratory 
tests, which were negative for hepatitis A and B.  Despite 
those findings, the Veteran was diagnosed with viral 
hepatitis based on elevated levels of the liver enzyme serum 
glutamic oxaloacetic transaminase (SGOT).  After several 
weeks of in-patient treatment, his symptoms improved.  
However, prior to being discharged from the hospital, he 
again exhibited elevated liver function tests, which were 
attributed to reexposure to viral hepatitis through sexual 
contact with a visiting girlfriend.  Following additional 
treatment, he was released from the hospital in February 
1981.  In March and May of that year, he underwent additional 
serologies for hepatitis A, which were negative.  On 
examination prior to his separation from service in November 
1981, the Veteran was noted to have a history of viral 
hepatitis, but no current symptoms were shown.

Within a year of leaving service, the Veteran was afforded a 
July 1982 VA examination in which he was diagnosed with 
minimal residuals of viral hepatitis as manifested by 
elevated SGOT levels.  Hepatitis A and B were not shown.  
Based on the results of that examination, the Veteran was 
awarded service connection for viral hepatitis.

The record thereafter reflects that, from June to September 
1994, the Veteran was treated for complaints of fatigue, loss 
of appetite, and general malaise.  His in-service treatment 
for viral hepatitis was noted.  Laboratory testing was 
negative for hepatitis A and B, but an assessment of 
"possible hepatitis C" was rendered.  In December 1994, the 
Veteran underwent a VA liver examination in connection with 
his claim for a compensable rating for viral hepatitis.  He 
reported that he had been diagnosed with hepatitis in service 
and had subsequently experienced flare-ups of the disease in 
the late 1980s and early 1990s.  Clinical evaluation yielded 
a diagnosis of hepatitis C with mild liver function 
abnormality.  The December 1994 VA examiner did not offer an 
opinion as to whether the Veteran's hepatitis C was related 
to his in-service diagnosis of viral hepatitis or any other 
aspect of his service.  Significantly, however, a VA 
physician who performed a tomographic study of the Veteran's 
liver later that month expressly noted a clinical history of 
hepatitis C symptoms dating back to 1981.

Subsequent VA and SSA medical records show that the Veteran 
has received ongoing treatment for hepatitis C.   Hepatitis A 
and B have not been diagnosed.  On VA examination in January 
2004, the Veteran stated that he was hospitalized in service 
and "told that he had hepatitis A," but did not offer any 
clinical evidence in support of that assertion.  Hepatitis A 
serology at the time of the January 2004 VA examination was 
negative, but chronic hepatitis C was diagnosed.  Based on 
the Veteran's statements and the results of the examination, 
the VA examiner determined that the Veteran's chronic 
hepatitis C was most likely related to his in-service viral 
hepatitis infection. 

Following the January 2004 VA examination, the Veteran 
submitted written statements essentially refuting his prior 
report of having been diagnosed with hepatitis A in service.  
He now claimed to have never contracted that virus or 
hepatitis B.  He was afforded an additional VA examination in 
May 2006 in which he reported a history of in-service sexual 
encounters that preceded his hospitalization and diagnosis of 
viral hepatitis in 1981.  He denied any history of 
intravenous drug use, pre-1992 blood transfusions, tattoos, 
or other risk factors for hepatitis C since leaving the 
military.  Diagnostic testing showed evidence of hepatitis C 
active infection.  After reviewing the Veteran's service and 
post-service medical records, the VA examiner noted that 
those records contained no evidence that would suggest 
exposure to hepatitis A or B.  Nevertheless, that examiner 
opined that the Veteran likely had hepatitis A and B while on 
active duty.  The examiner did not provide a rationale for 
that conclusion.  Nor did he offer an opinion as to whether 
the Veteran's currently diagnosed hepatitis C was 
etiologically related to the viral hepatitis diagnosed in 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion of the January 2004 VA 
examiner, indicating that the Veteran's chronic hepatitis C 
is etiologically related to the viral hepatitis diagnosed in 
service, is more probative and persuasive than the May 2006 
VA examiner's finding that the Veteran likely had hepatitis A 
and B while on active duty.  The January 2004 VA opinion was 
based on the examiner's thorough and detailed examination of 
Veteran and is consistent with the other clinical evidence of 
record, including the service medical records showing that 
Veteran was diagnosed with viral hepatitis in service, but 
tested negative for hepatitis A and B at that time, and his 
post-service medical records demonstrating diagnoses of and 
ongoing treatment for hepatitis C, with no clinical evidence 
of hepatitis A or B exposure or any reported risk factors for 
hepatitis C since service separation.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  

In contrast, the May 2006 VA examiner's opinion that the 
Veteran likely had hepatitis A and B in service is not 
corroborated by the clinical evidence of record, which, as 
the May 2006 VA examiner himself noted, is "negative for any 
antibodies suggesting exposure to hepatitis A or B."  The 
May 2006 VA examiner offered no rationale to support his 
conclusion that the Veteran had hepatitis A and B in service, 
which further weighs against the probative value of that 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993) (If the 
examiner does not provide a rationale for the opinion, that 
weighs against the probative value of the opinion.)  
Additionally, while the May 2006 VA examiner opined that the 
Veteran had hepatitis A and B in service, he did not 
specifically offer an opinion as to whether the Veteran also 
hepatitis C in service or whether that currently diagnosed 
disease was otherwise service related.  To that extent, the 
May 2006 VA examiner's findings are not altogether 
inconsistent with the positive nexus opinion offered by the 
January 2004 VA examiner.

The Board acknowledges that the Veteran told the January 2004 
VA examiner that he had hepatitis A in service, and that his 
statement was included in the examiner's report.  However, 
the Veteran subsequently retracted that statement, and the 
service medical records did not find hepatitis A.  Even if he 
had not done so, however, the Board would find that 
statement, standing alone, to be of low probative value since 
the Veteran's reported history of hepatitis A is 
uncorroborated by any objective evidence of record.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The examiner's transcription 
of the Veteran's subjective report of hepatitis A, unenhanced 
by additional medical comment, does not constitute competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  Howell v. Nicholson, 19 Vet. App. 
535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
the Board finds that particular portion of the January 2004 
VA examiner's report does not constitute competent medical 
evidence that the Veteran had hepatitis A in service.  Nor 
does it undermine the probative value of the rest of the 
January 2004 VA examiner's opinion, which relates the 
symptoms associated with the Veteran's in-service viral 
hepatitis to his currently diagnosed hepatitis C.

Additionally, the Board considers it significant that 
hepatitis C was not yet identified during the Veteran's 
service and the serological test for hepatitis C was not 
available until the early 1990s, at which time the Veteran 
was diagnosed with that disease and his symptoms were found 
by the December 1994 VA treating physician to have their 
clinical onset in 1981, during the Veteran's period of active 
service.  This adds to the probative value of the January 
2004 VA examiner's finding of a shared etiology between the 
Veteran currently diagnosed chronic hepatitis C and his in-
service diagnosis of non-A, non-B viral hepatitis.  38 C.F.R. 
§ 3.303(b).  Moreover, the Board finds that the Veteran has 
provided credible lay statements regarding a continuity of 
hepatitis-related symptoms since service, which were 
diagnosed as hepatitis C shortly after the serological test 
for that disease became available.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).

After a careful review of the evidence, including Veteran's 
lay statements, service and post-service medical records and, 
in particular, the positive nexus opinion provided by the 
January 2004 VA examiner, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise as to whether the Veteran's currently 
diagnosed hepatitis C is etiologically related to his in-
service diagnosis of non-A, non-B viral hepatitis.  The 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
Where the evidence supports the claim or is in relative 
equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Board finds that service connection for hepatitis C is 
warranted.


ORDER

Service connection for hepatitis C is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for a compensable rating for viral hepatitis 
and for service connection for a psychiatric disability.

First, because the Board's decision to grant service 
connection for hepatitis C may have an impact upon 
consideration of whether a compensable rating is warranted 
for viral hepatitis, the Board finds that those issues are 
inextricably intertwined.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Accordingly, consideration of the rating 
of the Veteran's viral hepatitis claim must be deferred until 
the RO assigns an initial rating for the Veteran's hepatitis 
C.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Next, turning to the Veteran's claim for service connection 
for a psychiatric disability, the Board recognizes that the 
RO characterized the disability as a depressive disorder.  
However, a review of the Veteran's VA medical records reveals 
that he has been diagnosed with both depression and panic 
disorder, while his SSA records show that he is currently 
unemployed and receiving Social Security disability benefits 
due to bipolar disorder.  Accordingly, the Board will 
consider whether service connection is warranted for a 
psychiatric disability, to include depression, panic 
disorder, and bipolar disorder.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran's service medical records reveal that, on his 
November 1981 service separation examination, he reported a 
history of nervous trouble, depression,  excessive worry, and 
frequent trouble sleeping.  The service medical examiner 
noted that the Veteran had sleep problems and nervousness of 
indeterminate cause, but declined to diagnose any psychiatric 
abnormalities.  The Veteran now maintains that he currently 
suffers from psychiatric problems caused by his service-
connected viral hepatitis.  Additionally, his VA and SSA 
medical records reveal that his psychiatric problems have 
been linked to hepatitis C, for which service connection has 
now been established.  Specifically, those records show that 
the Veteran has reported feelings of guilt and worthlessness 
associated with being unable to donate blood to his father 
due to his hepatitis C, and has also reported feelings of 
anxiety over the possibility of needing a liver transplant.  
Based on the foregoing, the Board finds that, based on the 
evidence of record, VA must consider whether service 
connection for a psychiatric disability is warranted on both 
a direct basis and as secondary to his service-connected 
viral hepatitis and hepatitis C.  Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider 
all theories of entitlement raised either by the claimant or 
by the evidence of record as part of the non-adversarial 
administrative adjudication process).

Additionally, VA medical records appear to be outstanding.  
The most recent VA medical records associated with the claims 
folder are dated in February 2009.  Those records reflect 
that the Veteran was evaluated by VA psychiatry services and 
was scheduled to undergo additional psychiatric evaluation 
and therapy in the future.  Because it appears there may be 
outstanding VA medical records that may contain information 
pertinent to the Veteran's claim, those records are also 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  

In this case, the Veteran has not yet been afforded a VA 
examination to address whether he currently has a psychiatric 
disability that is related to his in-service complaints of 
nervousness, depression, sleep problems, and excessive worry, 
his service-connected viral hepatitis or hepatitis C, or any 
other aspect of his military service.  Accordingly, the Board 
finds that, after obtaining all relevant VA medical records, 
a VA etiological examination and opinion is warranted to 
fairly decide the merits of the Veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in San Juan, Puerto Rico, 
dated from March 2009 to the present.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other evidence of record, including the 
November 1981 service separation 
examination report, showing complaints of 
depression, nervousness, sleep problems, 
and excessive worry, and clinical 
findings of nervousness and difficulty 
sleeping, but no diagnosed psychiatric 
abnormalities; the post-service VA and 
SSA medical records reflecting diagnoses 
of and treatment for multiple psychiatric 
disabilities, including depression, panic 
disorder, and bipolar disorder; and the 
lay statements and clinical evidence 
relating the Veteran's psychiatric 
problems to his service-connected viral 
hepatitis and hepatitis C.  The examiner 
should also acknowledge and discuss any 
reports of a continuity of psychiatric 
problems since service.  Specifically, 
the VA examiner should address the 
following: 

a)  Diagnose any current psychiatric 
disability.

b)  State whether it is as likely as 
not (more than 50 percent 
probability) that any current 
psychiatric disability, to include 
depression, panic disorder, or 
bipolar disorder, is related to the 
complaints and clinical findings of 
nervousness, depression, excessive 
worry, and sleeping problems in 
service.

c)  State whether it is as likely as 
not (50 percent probability or 
greater) that any current 
psychiatric disability, to include 
depression, panic disorder, and 
bipolar disorder, is related to the 
Veteran's service-connected viral 
hepatitis.

d)  State whether it is as likely as 
not (50 percent probability or 
greater) that any current 
psychiatric disability, to include 
depression, panic disorder, and 
bipolar disorder, is related to the 
Veteran's service-connected 
hepatitis C, or any other aspect of 
his active service.

3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


